Title: To Benjamin Franklin from the Abbé Tardieu, 15 May 1777
From: Tardieu de St. Marcel, abbé A.-P.-H.
To: Franklin, Benjamin


Monsieur
au pilles par montélimar et nions en dauphine le 15. de may 1777.
Quoique vos lumieres vous metent dans le cas de n’avoir guere besoin d’aucune explication, je pense que vous ne serez pas faché d’aprendre que quand j’ai eu l’honneur de vous ecrire, ainsi qu’a monsieur le dictateur vashington, j’etois a un quart de lieu d’ici, au chateau de Condorcet chez monsieur le Comte du meme nom, cousin germain de Mr. le marquis de Condorcet, que vous connoissez, ou se trouvoit, monsieur le marquis dupuy Montbrun, cousin germain de ces deux messieurs, et neveu de monsieur le cardinal de Bernis, que vous avez vu cet hiver chez monsieur de Noaille; Mr. le marquis d’urre de molan dont le nom est illustre dans ce royaume s’y trouvoit aussi. Il fut beaucoup parlè de vous, Monsieur, et de Mr. le general vashington. Tout ce qu’on en dit me donna la pensée de metre un Sonnet dans la bouche des americains; je le fis ces messieurs et d’autres personnes l’entendirent et touts unanimement m’encouragerent a vous l’envoyer, m’assurant que vous le recevrièz avec complaisence. Sous ces flateurs augures, mon amour propre me mit a mon bureau et j’ecrivis; mais depuis ce jour là , j’ai revu mon Sonet. Il y a aparence que j’en ai jugé plus sainement et j’ai compris que j’avois besoin d’implorer votre indulgence; Je le fais ici, Monsieur, et vous demande la permission, a present que ce Sonnet n’est plus a moi, d’y changer le quatrieme vers qui est,

rend notre sort heureux arrète enfin nos larmes,
en celui ci qui est moins dur:
  rend nos climats heureux, essuye enfin nos larmes
et le sixieme, s’il n’est pas tel, en celui ci:
  au son des chalumeaux ils uniront leurs voix.

Je sai, Monsieur que votre tems est pretieux. Je suis avec respect, Monsieur, votre tres humble et tres obeissant Serviteur
L’abbé Tardieu
 
Notation: L’abbe Tardieu le 15 de may 1777. Au Pilles.
